Exhibit 10.28


INDEMNIFICATION AGREEMENT
This INDEMNIFICATION AGREEMENT, dated as of February 12, 2020 (the “Agreement”),
is between Transphorm, Inc. (f/k/a Peninsula Acquisition Corporation), a
Delaware Corporation (the “Company”) and KKR Phorm Investors L.P. (the
“Investor”). Capitalized terms used herein without definition have the meanings
set forth in Section 1 of this Agreement.
RECITALS
A.    On June 8, 2015, Transphorm, Inc. and the Investor, among other parties,
entered into a Series 1 Preferred Stock Purchase Agreement, whereby the Investor
acquired shares of Series 1 Preferred Stock of Transphorm, Inc., a
privately-held Delaware corporation, and the Investor subsequently purchased
shares of Series 2 Preferred Stock in Transphorm, Inc. (such purchases, the
“Stock Purchase”).
B.    Peninsula Acquisition Corporation, Peninsula Acquisition Sub, Inc.
(“Acquisition Sub”) and Transphorm, Inc. entered into an Agreement and Plan of
Merger and Reorganization, dated as of February 12, 2020, pursuant to which
Acquisition Sub merged with and into Transphorm, Inc., with Transphorm, Inc.
continuing as the surviving corporation and a wholly-owned subsidiary of the
Company (the “Merger”).
C.    Following the consummation of the Merger, Peninsula Acquisition
Corporation changed its name to “Transphorm, Inc.” and Transphorm, Inc. changed
its name to “Transphorm Technology, Inc.” (such company, “Transphorm OpCo”).
D.    Following the consummation of the Merger, on February 12, 2020 the Company
sold shares of its common stock to the Investor and certain other third parties
pursuant to an initial closing of a private placement offering (the “Private
Placement” and, together with the Stock Purchase and the Merger, the
“Transactions”).
E.    In connection with the Merger, the Company and the Investor will enter
into a Stockholders Agreement, dated on or about the date hereof (as the same
may be amended from time to time in accordance with the terms thereof, the
“Stockholders Agreement”) and setting forth certain agreements with respect to,
among other things, the composition and nomination of the Company’s board of
directors and committees thereof.
F.    The Company may from time to time in the future (i) offer and sell, or
cause to be offered and sold, equity or debt securities (such offerings,
collectively, the “Subsequent Offerings”), including (a) offerings of shares of
capital stock of a member of the Company Group, and/or options to purchase such
shares, to employees, directors and consultants of or to a member of the Company
Group (any such offering, a “Management Offering”), and (b) one or more
offerings of equity or debt securities for the purpose of raising financing for
a member of the Company Group or for other corporate purposes, and (ii)
repurchase, redeem or otherwise acquire certain securities of a member of the
Company Group or engage in a recapitalization or structural reorganization
transactions relating thereto (any such repurchase, redemption, acquisition,
recapitalization or reorganization, a “Redemption”), in each case subject to the
terms and conditions of the Organizational Documents and any other applicable
agreement, which


1

--------------------------------------------------------------------------------




offerings and/or Redemptions may be arranged and facilitated through the
services of the Investor or its Affiliates.
G.    The parties hereto recognize the possibility that Claims might be made
against and Obligations incurred by the Investor Parties or their respective
related Persons or Affiliates under applicable securities laws or otherwise in
connection with the Transactions or the Securities Offerings, or relating to
other actions or omissions of or by members of the Company Group or their
Agents, or relating to the provision of financial advisory, investment banking,
syndication, monitoring and management consulting services (the “Transaction
Services”) to the Company Group by the Investor or its Affiliates, and the
parties hereto accordingly wish to provide for the Investor Parties and their
respective related Persons and Affiliates to be indemnified in respect of any
such Claims and Obligations.
H.    The parties hereto recognize that Claims might be made against and
Obligations incurred by Investor Directors in connection with service to the
Company Group and accordingly wish to provide for such Investor Directors to be
indemnified to the fullest extent permitted by law in respect of any such Claims
and Obligations.
I.    The parties hereto recognize that the Company Group benefits from the
portfolio company oversight provided by the Investor Parties and the ability of
each of the foregoing to share internally portfolio company information. The
board of directors of the Company has therefore consented to the Investor
Directors sharing any information such Investor Directors receive from any
member of the Company Group with officers, directors, members, employees and
representatives of the Investor and its Affiliates (other than other portfolio
companies) and to the internal use by the Investor and such Affiliates of any
information received from any member of the Company Group, subject, however, to
the Investor maintaining adequate procedures to prevent such information from
being used in connection with the purchase or sale of securities of members of
the Company Group in violation of applicable law.
NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
agreements and covenants and provisions herein set forth, the parties hereto
hereby agree as follows:
1.Definitions.
(a)    “Affiliate” means, with respect to any Person, (i) any other Person
directly or indirectly Controlling, Controlled by or under common Control with,
such Person, (ii) any Person directly or indirectly owning or Controlling 10% or
more of any class of outstanding voting securities of such Person or (iii) any
officer, director, general partner, limited partner or trustee of any such
Person described in clause (i) or (ii). “Control,” including the correlative
terms “Controlling,” “Controlled by” and “under common Control with,” any Person
shall consist of the power to direct the management and policies of such Person
(whether through the ownership of voting securities, by contract, as trustee or
executor, or otherwise).
(b)    “Agent” means present or past representatives, attorneys, financial or
investment advisors, consultants, accountants, investment bankers, commercial
bankers, engineers, advisors or other agents.


2

--------------------------------------------------------------------------------




(c)    “Change in Control” means (i) the sale (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company
Group to any Person (or group of Persons acting in concert), other than to the
Investor or one or more of its Affiliates (excluding, for this purpose, the
Company Group) or (ii) a merger, recapitalization, or other sale to a Person (or
group of Persons acting in concert) of the Company’s or Transphorm OpCo’s
capital stock that results in more than 50% of the Company’s or Transphorm
OpCo’s capital stock (or any resulting company after a merger) being held by a
Person (or group of Persons acting in concert) that does not include the
Investor or its Affiliates (excluding, for this purpose, the Company Group), and
in any event of clause (i) or (ii), which results in the Investor and its
Affiliates (excluding, for this purpose, the Company Group) ceasing to hold the
ability to elect a majority of the members of the board of directors of the
Company.
(d)    “Claim” means, with respect to any Indemnitee, any claim by or against
such Indemnitee involving any Obligation with respect to which such Indemnitee
may be entitled to be indemnified by any member of the Company Group under this
Agreement.
(e)    “Commission” means the United States Securities and Exchange Commission
or any successor entity thereto.
(f)    “Company Director Indemnity” means any monitoring, stockholder,
indemnification or other agreement any Investor Director has entered into (or
enters into contemporaneously with, or after, the date hereof) with any member
of the Company Group providing for indemnification and for advancement of
expenses for such Investor Director in connection with his or her service as a
director, manager or member of any member of the Company Group, and each
Investor Director may, in his or her capacity as director, manager or member of
any member of the Company Group, be indemnified and/or entitled to advancement
of expenses under the certificate or articles of incorporation, by-laws, limited
liability company operating agreement, limited partnership agreement, any other
organizational documents of, or any policies of insurance procured by, the
applicable member of the Company Group (each of which shall also be deemed a
Company Director Indemnity).
(g)    “Company Group” means the Company and all of its Subsidiaries and
Affiliates (other than the Investor and its Affiliates to the extent such
entities are Affiliates of the Company or any of its Subsidiaries or Affiliates
as a result of an investment, directly or indirectly, in the Company or any of
its Subsidiaries).
(h)    “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
(i)    “Expenses” means all attorneys’ fees, disbursements and expenses,
retainers, court, arbitration and mediation costs, transcript costs, fees of
experts, bonds, witness fees, costs of collecting and producing documents,
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees and all other disbursements or expenses
of the types customarily incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness in, appealing or otherwise participating in a Proceeding.


3

--------------------------------------------------------------------------------




(j)    “Indemnitee” means each of (i) the Investor Parties and their respective
Affiliates (other than the Company Group) and their respective successors and
assigns, (ii) the directors, officers, managers, partners, members, employees,
agents, advisors, consultants, representatives and Controlling Persons of each
of the foregoing, or of their partners, members and Controlling Persons, and
(iii) each Investor Director, in the case of each of the foregoing clauses
(i)-(iii), irrespective of the capacity in which such Person acts.
(k)    “Investor Directors” means executives of the Investor or its Affiliates
who serve as directors, managers or members of any member of the Company Group,
and other Persons (who are not executives of the Investor or its Affiliates) who
serve as directors, managers or members of any member of the Company Group as an
appointee or designee of any Investor Party.
(l)    “Investor Indemnification Agreements” means one or more certificates or
articles of incorporation, by-laws, limited liability company operating
agreements, limited partnership agreements and any other organizational
documents of the Investor Parties, any insurance policies maintained by each of
the Investor Parties and any other agreements to which the Investor Parties’ are
party, in each case providing for, among other things, indemnification of and/or
advancement of expenses to the Investor Directors for, among other things,
substantially the same matters that are subject to indemnification and
advancement of expenses under this Agreement, any Related Document and any
Company Director Indemnity.
(m)    “Investor Indemnitors” means the Investor Parties and/or their respective
Affiliates and Controlling Persons, in their capacity as indemnitors to the
Investor Directors under any Investor Indemnification Agreements.
(n)    “Investor Parties” means the Investor and its Affiliates (including,
without limitation, Kohlberg Kravis Roberts & Co., L.P., but excluding, for
purposes of this Agreement, the Company Group and any portfolio companies of
Kohlberg Kravis Roberts & Co., L.P. unrelated to the operations of the Company
or its Subsidiaries).
(o)    “Obligations” means, collectively any and all obligations, liabilities,
causes of actions, Proceedings, judgments, decrees, losses, damages (including
punitive and exemplary damages), fees, fines, penalties, amounts paid in
settlement, costs and Expenses (including interest, assessments and other
charges in connection therewith and disbursements of attorneys, accountants,
investment bankers and other professional advisors), in each case whether
incurred, arising or existing with respect to third parties or otherwise at any
time or from time to time.
(p)    “Organizational Documents” means the certificate of incorporation and
bylaws (or other organizational documents of similar substance and purpose), as
may be amended from time to time in accordance with the terms thereof, of any
member of the Company Group.
(q)    “Person” means an individual, corporation, limited liability company,
limited or general partnership, trust or other entity, including a governmental
or political subdivision or an agency or instrumentality thereof.
(r)    “Proceeding” means a threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative, including
a claim, demand,


4

--------------------------------------------------------------------------------




discovery request, formal or informal investigation, inquiry, administrative
hearing, arbitration or other form of alternative dispute resolution, including
an appeal from any of the foregoing.
(s)    “Related Document” means any agreement, certificate, instrument or other
document to which any member of the Company Group may be a party or by which it
or any of its properties or assets may be bound or affected from time to time
relating in any way to the Transactions or any Securities Offering or any of the
transactions contemplated thereby, including, in each case as the same may be
amended from time to time, (i) any registration statement filed by or on behalf
of any member of the Company Group with the Commission in connection with the
Transactions or any Securities Offering, including all exhibits, financial
statements and schedules appended thereto, and any submissions to the Commission
in connection therewith, (ii) any prospectus, preliminary, free-writing or
otherwise, included in such registration statements or otherwise filed by or on
behalf of any member of the Company Group in connection with the Transactions or
any Securities Offering or used to offer or confirm sales of their respective
securities in any Securities Offering, (iii) any private placement or offering
memorandum or circular, information statement or other information or materials
distributed by or on behalf of any member of the Company Group or any placement
agent or underwriter in connection with the Transactions or any Securities
Offering, (iv) any federal, state or foreign securities law or other
governmental or regulatory filings or applications made in connection with the
Transactions or any Securities Offering or any of the transactions contemplated
thereby, (v) any dealer-manager, underwriting, subscription, purchase,
stockholders, option or registration rights agreement or plan entered into or
adopted by any member of the Company Group in connection with the Transactions
or any Securities Offering, (vi) any purchase, repurchase, redemption,
recapitalization or reorganization or other agreement entered into by any member
of the Company Group in connection with any Redemption, or (vii) any quarterly,
annual or current reports or other filing filed, furnished or supplementally
provided by any member of the Company Group with or to the Commission or any
securities exchange, including all exhibits, financial statements and schedules
appended thereto, and any submission to the Commission or any securities
exchange in connection therewith.
(t)    “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
(u)    “Securities Offerings” means any Management Offering, Redemption or
Subsequent Offering.
(v)    “Subsidiary” means each Person in which a Person owns or Controls,
directly or indirectly, capital stock or other equity interests representing
more than 50% of the outstanding voting stock or other equity interests.
(w)    “Unpaid Director Indemnity Amounts” means the amount that the
Indemnifying Party fails to indemnify or advance to an Investor Director as
required or contemplated by this Agreement, any Related Document or any Company
Director Indemnity.
2.    Indemnification.
(a)    The Company shall, and shall cause each other member of the Company Group
to (together with the Company, the “Indemnifying Parties,” and each an
“Indemnifying Party”),


5

--------------------------------------------------------------------------------




jointly and severally with each other Indemnifying Party, indemnify, defend and
hold harmless each Indemnitee:
(i)    from and against any and all Obligations, whether incurred by such
Indemnitee with respect to third parties or otherwise, in any way resulting
from, arising out of or in connection with, based upon or relating to (A) the
Securities Act, the Exchange Act or any other applicable securities or other
laws, in connection with the Transactions and any Securities Offering, any
Related Document or any of the transactions contemplated thereby, (B) any other
action or failure to act by any member of the Company Group (or any of their
Agents) or any of their predecessors, whether such action or failure has
occurred or is yet to occur or any obligation of any member of the Company Group
or any of their predecessors or any such Agent, or (C) the performance by the
Investor or any of its Affiliates of Transaction Services for any member of the
Company Group (whether performed prior to the date hereof, hereafter, pursuant
to any agreement or otherwise);
(ii)    to the fullest extent permitted by the law specified herein as governing
this Agreement, by the law of the place of organization of an Indemnifying Party
or by any other applicable law in effect as of the date hereof or as amended to
increase the scope of permitted indemnification, whichever is greater (except,
with respect to any Indemnifying Party, to the extent that such indemnification
may be prohibited by the law of the place of organization of such Indemnifying
Party), from and against any and all Obligations whether incurred with respect
to third parties or otherwise, in any way resulting from, arising out of or in
connection with, based upon or relating to (A) the fact that such Indemnitee is
or was a director, officer or manager of any member of the Company Group or is
or was serving at the request of such entity as a director, officer, manager,
member, employee or agent of or advisor or consultant to another Person or (B)
any breach or alleged breach by such Indemnitee of his or her fiduciary duty as
a director, officer or manager of any member of the Company Group or of any
other Person which such Indemnitee was serving as a director, officer or manager
at the request of any member of the Company Group; and
(iii)    to the fullest extent permitted by the law specified herein as
governing this Agreement, by the law of the place of organization of an
Indemnifying Party, or by any other applicable law in effect as of the date
hereof or as amended to increase the scope of permitted indemnification,
whichever is greater (except, with respect to any Indemnifying Party, to the
extent that such indemnification may be prohibited by the law of the place of
organization of such Indemnifying Party), who was or is a party, or is
threatened to be made a party, to any Proceeding (including (i) any action by or
in the right of, or relating to, the Company Group and (ii) any past, current or
future litigation relating to the the Transactions or such Indemnitee’s equity
ownership in the Company Group) by reason of any actions or omissions or alleged
acts or omissions arising out of such Indemnitee’s activities either on behalf
of the Company Group or in furtherance of the interests of the Company Group or
arising out of or in connection with such Indemnitee’s purchase and/or ownership
of equity interests in the Company Group or such Indemnitee’s involvement in the
Transactions, from and against any and all Obligations; provided, that such
Indemnitee was not guilty of fraud, a willful breach of this Agreement or a
willful illegal act;


6

--------------------------------------------------------------------------------




in each case including any and all fees, costs and Expenses incurred by or on
behalf of any Indemnitee in asserting, exercising or enforcing any of its
rights, powers, privileges or remedies in respect of this Agreement, any Company
Director Indemnity or any Related Document.
(b)    Without in any way limiting the foregoing Section 2(a), the Company
shall, and shall cause each other Indemnifying Party to, on a joint and several
basis with each other Indemnifying Party, indemnify, defend and hold harmless
each Indemnitee from and against any and all Obligations resulting from, arising
out of or in connection with, based upon or relating to liabilities under the
Securities Act, the Exchange Act or any other applicable securities or other
laws, rules or regulations in connection with (i) the inaccuracy or breach of or
default under any representation, warranty, covenant or agreement in any Related
Document, (ii) any untrue statement or alleged untrue statement of a material
fact contained in any Related Document or (iii) any omission or alleged omission
to state in any Related Document a material fact required to be stated therein
or necessary to make the statements therein not misleading. Notwithstanding the
foregoing, the Indemnifying Parties shall not be obligated to indemnify such
Indemnitee from and against any such Obligation to the extent that such
Obligation arises out of or is based upon an untrue statement or omission made
in such Related Document in reliance upon and in conformity with written
information furnished to the Indemnifying Parties, as the case may be, in an
instrument duly executed by such Indemnitee and specifically stating that it is
for use in the preparation of such Related Document.
(c)    Without limiting the foregoing, in the event that an Indemnitee or any
member of the Company Group initiated, is subject to, or intervenes in any
Proceeding in which the validity or enforceability of this Agreement is at issue
to recover damages for breach of this Agreement, or to enforce or interpret this
Agreement or any rights of such Indemnitee to indemnification or advancement of
expenses (or related Obligations of such Indemnitee) under any member of the
Company Group’s Organizational Documents, any other agreement to which such
Indemnitee and any member of the Company Group are party, any vote of directors
of any member of the Company Group, the law of incorporation or formation of any
member of the Company Group or any other applicable law or any liability
insurance policy, the Company shall, and shall cause each other Indemnifying
Party to, on a joint and several basis with each other Indemnifying Party,
indemnify such Indemnitee against all costs and Expenses incurred by such
Indemnitee or on such Indemnitee’s behalf in connection with such Proceeding,
whether or not such Indemnitee is successful in such Proceeding, except to the
extent that the court presiding over such Proceeding determines that material
assertions made by such Indemnitee in such proceeding were in bad faith.
(d)    The Company, for itself and on behalf of the other Indemnifying Parties,
acknowledges and agrees that the obligations of the Indemnifying Parties under
this Agreement, any Related Document or any Company Director Indemnity (whether
such agreements are entered into prior to, on or after the date of this
Agreement) to indemnify or advance expenses to any Investor Director for matters
covered thereby shall be the primary source of indemnification with respect to
such matters and the Indemnifying Parties shall be the indemnitor of first
resort in connection therewith, and any obligation on the part of any Investor
Indemnitor under any Investor Indemnification Agreement to indemnify or advance
expenses to such Investor Director shall be secondary to the Indemnifying
Parties’ obligation and shall be reduced by any amount that the Investor
Director may collect as indemnification or advancement from the Indemnifying
Parties. The Company, for itself and on behalf of the other Indemnifying
Parties, (i)


7

--------------------------------------------------------------------------------




acknowledges and agrees that the Indemnifying Parties shall be required to
advance the full amount of Expenses incurred by any Investor Director and shall
be liable for the full amount of all Obligations to the extent legally permitted
and as required by the Indemnifying Parties pursuant to this Agreement, any
Related Document or any Company Director Indemnity (whether such agreements are
entered into prior to, on or after the date of this Agreement), without regard
to any rights such Investor Director may have against the Investor Indemnitors
and (ii) irrevocably waives, relinquishes and releases the Investor Indemnitors
from any and all claims against the Investor Indemnitors for contribution,
subrogation or any other recovery of any kind in respect thereof. In the event
that the Indemnifying Party fails to indemnify or advance expenses to an
Investor Director as required or contemplated by this Agreement, any Related
Document or any Company Director Indemnity, and any Investor Indemnitor makes
any payment to such Investor Director in respect of indemnification or
advancement of expenses under any Investor Indemnification Agreement on account
of such Unpaid Director Indemnity Amounts, such Investor Indemnitor shall,
automatically and without any action on the part of any Person, be subrogated to
the rights of such Investor Director under this Agreement, any Related Document
or any Company Director Indemnity, as the case may be, in respect of such Unpaid
Director Indemnity Amounts.
(e)    The Company, for itself and on behalf of the other Indemnifying Parties,
acknowledges and agrees that, to the fullest extent permitted by applicable law
(i) its obligation to indemnify any Indemnitee under this Agreement, any Related
Documents or any Company Director Indemnity shall include any amounts expended
by any Investor Indemnitor under any Investor Indemnification Agreement in
respect of indemnification or advancement of expenses to any Investor Director
in connection with any Proceedings involving his or her service as an Investor
Director to the extent such amounts expended by such Investor Indemnitor are on
account of any Unpaid Director Indemnity Amounts and (ii) no Indemnifying
Parties shall be entitled to contribution or indemnification from, or
subrogation against, any Investor Indemnitor in respect of amounts expended by
it to indemnify or advance expenses to any Investor Director under this
Agreement, any Related Documents or any Company Director Indemnity.
(f)    The Company hereby agrees that it will not, and will not permit any other
member of the Company Group to, amend any Company Director Indemnity (whether
entered into prior to, on or after the date of this Agreement) to alter the
rights of any Investor Director in any manner that would alter any Investor
Director’s rights with respect to conduct pre-dating the date of any such
amendment without the consent of the Investor.
3.    Contribution.
(a)    If for any reason the indemnity provided for in Section 2(a) is
unavailable or is insufficient to hold harmless any Indemnitee from any of the
Obligations covered by such indemnity, then the Company shall, and shall cause
each other Indemnifying Party to, on a joint and several basis with each other
Indemnifying Party, contribute to the amount paid or payable by such Indemnitee
as a result of such Obligation in such proportion as is appropriate to reflect
(i) the relative fault of each member of the Company Group and their Agents, on
the one hand, and such Indemnitee, on the other, in connection with the state of
facts giving rise to such Obligation, (ii) if such Obligation results from,
arises out of, is based upon or relates to the Transactions or any Securities
Offering, the relative benefits received by each member of the Company Group and
their Agents, on the one hand, and such Indemnitee, on the other, from such


8

--------------------------------------------------------------------------------




Transaction or Securities Offering and (iii) if required by applicable law, any
other relevant equitable considerations.
(b)    If for any reason the indemnity specifically provided for in Section 2(b)
is unavailable or is insufficient to hold harmless any Indemnitee from any of
the Obligations covered by such indemnity, then the Company shall, and shall
cause each other Indemnifying Party to, on a joint and several basis with each
other Indemnifying Party, contribute to the amount paid or payable by such
Indemnitee as a result of such Obligation in such proportion as is appropriate
to reflect (i) the relative fault of each of the members of the Company Group
and their Agents, on the one hand, and such Indemnitee, on the other, in
connection with the information contained in or omitted from any Related
Document, which inclusion or omission resulted in the inaccuracy or breach of or
default under any representation, warranty, covenant or agreement therein, or
which information is or is alleged to be untrue, required to be stated therein
or necessary to make the statements therein not misleading, (ii) the relative
benefits received by the members of the Company Group and their Agents, on the
one hand, and such Indemnitee, on the other, from such Securities Offering and
(iii) if required by applicable law, any other relevant equitable
considerations.
(c)    For purposes of Section 3(a), the relative fault of each member of the
Company Group and their Agents, on the one hand, and of an Indemnitee, on the
other, shall be determined by reference to, among other things, their respective
relative intent, knowledge, access to information and opportunity to correct the
state of facts giving rise to such Obligation. For purposes of Section 3(b), the
relative fault of each of the members of the Company Group and their Agents, on
the one hand, and of an Indemnitee, on the other, shall be determined by
reference to, among other things, whether the included or omitted information
relates to information supplied by the members of the Company Group and their
Agents, on the one hand, or by such Indemnitee, on the other, (ii) their
respective relative intent, knowledge, access to information and opportunity to
correct such inaccuracy, breach, default, untrue or alleged untrue statement, or
omission or alleged omission, and (iii) applicable law. For purposes of
Section 3(a) and Section 3(b), the relative benefits received by each member of
the Company Group and their Agents, on the one hand, and an Indemnitee, on the
other, shall be determined by weighing the direct monetary proceeds to the
Company Group, on the one hand, and such Indemnitee, on the other, from such
Securities Offering.
(d)    The parties hereto acknowledge and agree that it would not be just and
equitable if contributions pursuant to Section 3(a) or Section 3(b) were
determined by pro rata allocation or by any other method of allocation that does
not take into account the equitable considerations referred to in such
respective Section. No Indemnifying Party shall be liable under Section 3(a) or
Section 3(b), as applicable, for contribution to the amount paid or payable by
any Indemnitee except to the extent and under such circumstances such
Indemnifying Party would have been liable to indemnify, defend and hold harmless
such Indemnitee under the corresponding Section 2(a) or Section 2(b), as
applicable, if such indemnity were enforceable under applicable law. No
Indemnitee shall be entitled to contribution from any Indemnifying Party with
respect to any Obligation covered by the indemnity specifically provided for in
Section 2(b) in the event that such Indemnitee is finally determined to be
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) in connection with such Obligation and the Indemnifying
Parties are not guilty of such fraudulent misrepresentation.


9

--------------------------------------------------------------------------------




4.    Indemnification Procedures.
(a)    Reasonably promptly following the date on which an Indemnitee gains
actual knowledge of the assertion of a Claim against it, such Indemnitee shall
notify the appropriate member of the Company Group in writing of such Claim (the
“Notice of Claim”); provided, however, that the failure or delay of such
Indemnitee to deliver such Notice of Claim shall not relieve any Indemnifying
Party of its indemnification obligations under this Agreement except to the
extent that such failure or delay results in a failure of actual notice to such
Indemnifying Party and such Indemnifying Party is materially injured as a result
of such failure or delay. The Notice of Claim shall specify all material facts
then known to such Indemnitee relating to such Claim and the monetary amount or
an estimate of the monetary amount of the Obligation involved (solely to the
extent such Indemnitee has knowledge of such amount or a reasonable basis for
making such an estimate thereof). The Indemnifying Parties shall, at their sole
cost and Expense, undertake the defense of such Claim with attorneys of their
own choosing reasonably satisfactory in all respects to such Indemnitee, subject
to the right of such Indemnitee to undertake such defense as hereinafter
provided. The applicable Indemnitee may participate in such defense with counsel
of such Indemnitee’s choosing at the sole cost and Expense of the Indemnifying
Parties. In the event that the Indemnifying Parties do not undertake the defense
of the Claim within a reasonable time after receipt of the Notice of Claim, or
in the event that the Indemnitee shall in good faith determine that the defense
of the Claim by the Indemnifying Parties is inadequate or may conflict with the
interest of any Indemnitee, such Indemnitee may, at the sole cost and Expense of
the Indemnifying Parties and after giving notice to the Indemnifying Parties of
such action, undertake the defense of the Claim and compromise or settle the
Claim, all for the account of and at the risk of the Indemnifying Parties. In
the defense of any Claim against an Indemnitee, no Indemnifying Party shall,
except with the prior written consent of such Indemnitee, consent to the entry
of any judgment or enter into any settlement or other compromise of such Claim
that includes any injunctive or other non-monetary relief or any payment of
money by such Indemnitee or that does not include as an unconditional term
thereof the giving by the Person or Persons asserting such Claim to such
Indemnitee of an unconditional release from all liability on all of the matters
that are the subject of such Claim and an acknowledgement that such Indemnitee
denies all wrongdoing in connection therewith. The Indemnifying Parties shall
not be obligated to indemnify an Indemnitee against amounts paid in settlement
of a Claim if such settlement is effected by such Indemnitee without the prior
written consent of Company (on behalf of all Indemnifying Parties), which shall
not be unreasonably withheld, conditioned or delayed. The applicable Indemnitee
will cooperate with the Indemnifying Parties, so long as an Indemnifying Party
is conducting the defense of the Claim, in the preparation for and the
prosecution of the defense of such Claim, including by making available evidence
within the control of such Indemnitee and persons needed as witnesses who are
employed by such Indemnitee, in each case as reasonably needed for such defense
and at the sole cost and Expense of the Indemnifying Parties.
(b)    An Indemnitee shall notify the Indemnifying Parties in writing of the
amount requested for advances (“Notice of Advances”). The Indemnifying Parties
hereby agree to advance costs and Expenses incurred by any Indemnitee in
connection with any Claim (but not for any Claim initiated or brought
voluntarily by an Indemnitee, other than a Proceeding pursuant to Section 2(c))
in advance of the final disposition of such Claim, without regard to whether
such Indemnitee will ultimately be entitled to be indemnified for such costs and
Expenses, upon receipt of an undertaking by or on behalf of such Indemnitee to
repay amounts


10

--------------------------------------------------------------------------------




so advanced if it shall ultimately be finally determined by a court of competent
jurisdiction from which no appeal can be taken that such Indemnitee is not
entitled to be indemnified by the Indemnifying Parties pursuant to this
Agreement, any Related Document or any Company Director Indemnity. The
Indemnifying Parties shall make payment of such advances no later than 10 days
after the receipt of the Notice of Advances.
(c)    An Indemnitee shall notify the Indemnifying Parties in writing of the
amount of any Claim actually paid by such Indemnitee (the “Notice of Payment”).
The amount of any Claim actually paid by such Indemnitee shall bear simple
interest at the rate equal to the JPMorgan Chase Bank, N.A. prime rate as of the
date of such payment plus 2% per annum, from the date the Indemnifying Parties
receive the Notice of Payment to the date on which any Indemnifying Party shall
repay the amount of such Claim plus interest thereon to such Indemnitee. The
Indemnifying Parties shall make indemnification payments to such Indemnitee no
later than 30 days after receipt of the Notice of Payment.
(d)    To the extent that the Indemnifying Parties elect to assume the defense
of a Claim and there has not been a Change in Control, the board of directors of
the Company shall select, and the applicable Indemnitee shall reasonably
approve, independent legal counsel to defend such Claim. If there has been a
Change in Control, independent legal counsel to defend such Claim shall be
selected by such Indemnitee and approved by the Company (which approval shall
not be unreasonably withheld, conditioned or delayed). The Indemnifying Parties
shall pay the fees and expenses of such independent legal counsel and indemnify
such independent legal counsel against any and all Expenses, claims, liabilities
and damages arising out of or relating to its engagement.
5.    Certain Covenants. The rights of each Indemnitee to be indemnified under
any other agreement, document, certificate or instrument or applicable law are
independent of and in addition to any rights of such Indemnitee to be
indemnified under this Agreement and, to the extent applicable, subject to
Section 2(d). The rights of each Indemnitee and the obligations of the
Indemnifying Parties hereunder shall remain in full force and effect regardless
of any investigation made by or on behalf of such Indemnitee. Following the
Merger, each member of the Company Group, and each of their corporate
successors, shall implement and maintain in full force and effect any and all
corporate charter and by-law (or similar organizational document) provisions
that may be necessary or appropriate to enable it to carry out its obligations
hereunder to the fullest extent permitted by applicable law, including a
provision of its certificate of incorporation (or similar organizational
document) eliminating liability of a director for breach of fiduciary duty to
the fullest extent permitted by applicable law, as amended from time to time. So
long as the Company or any other member of the Company Group maintains liability
insurance for any directors, officers, employees or agents of any such Person,
the Indemnifying Parties shall ensure that each Indemnitee serving in such
capacity is covered by such insurance in such a manner as to provide such
Indemnitee the same rights and benefits as are accorded to the most favorably
insured of the Company’s and the Company Group’s then current directors and
officers.
6.    Conflicts. The parties hereto understand and agree that this Agreement is
supplemental to, and not in substitution of, any Company Director Indemnity, and
in the event of any conflict between the terms of this Agreement and any Company
Director Indemnity, the terms which in the reasonable judgment of the Investor
are most favorable to the Investor


11

--------------------------------------------------------------------------------




Director or the Investor, as the case may be, shall apply to the fullest extent
permitted under the law.
7.    Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, mailed first class (postage prepaid), sent
by reputable overnight courier service (charges prepaid) or sent by electronic
mail or facsimile, to the applicable recipient at the address, electronic mail
address or facsimile number set forth below:
If to any member of the Company Group:
Transphorm, Inc.
75 Castilian Drive
Goleta, California 93317
Attention: Mario Rivas
Email: mrivas@transphormusa.com
Facsimile: (805) 961-9528
with a copy (which shall not constitute notice) to:
Wilson Sonsini Goodrich & Rosati, Professional Corporation
650 Page Mill Road
Palo Alto, California 94303
Facsimile: (650) 493-6811
Attention: Mark Bertelsen
Email: mbertelsen@wsgr.com
If to the Investor, to:
KKR Phorm Investors L.P.
c/o Kohlberg Kravis Roberts & Co. L.P.
9 West 57th Street, Suite 4200
New York, New York 10019
Attention: General Counsel
Email: general.counsel@kkr.com
Facsimile: (212)-750-0003
with a copy (which shall not constitute notice) to:
Jones Day
1755 Embarcadero Road
Palo Alto, California
Attention: Timothy R. Curry
Email: tcurry@jonesday.com
Facsimile: (650) 739-3900
or to such other address or such other Person as the Company Group or the
Investor shall have designated by notice to the other parties hereto. Notices
will be deemed to have been given hereunder when, the day delivered personally,
five days after deposit in the U.S. mail, one day


12

--------------------------------------------------------------------------------




after deposit with a reputable overnight courier service, or the day sent by
electronic mail or facsimile (receipt confirmed).
8.    Governing Law; Jurisdiction, Waiver of Jury Trial.
(a)    This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without giving effect to
principles or rules of conflict of laws.
(b)    In any Proceeding arising out of or relating to this Agreement, each of
the parties hereto unconditionally accepts the exclusive jurisdiction and venue
of the Delaware Court of Chancery or, if the Delaware Court of Chancery does not
have subject matter jurisdiction over this matter, the Superior Court of the
State of Delaware (Complex Commercial Division) or, if jurisdiction over the
matter is vested exclusively in federal courts, the United States District Court
for the District of Delaware, and the appellate courts to which orders and
judgments thereof may be appealed, and each of the parties hereto irrevocably
waives the defense of an inconvenient forum or lack of jurisdiction to the
maintenance of any such Proceeding. In any such Proceedings, the parties hereto
agree that in addition to any method for the service of process permitted or
required by such courts, to the fullest extent permitted by applicable law,
service of process may be made by delivery provided pursuant to the directions
in Section 7. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING
ANY DISPUTE, CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.
9.    Severability. If any provision of this Agreement, or the application of
such provision to any Person or circumstance or in any jurisdiction, shall be
held to be invalid or unenforceable to any extent, (i) the remainder of this
Agreement shall not be affected thereby, and each other provision hereof shall
be valid and enforceable to the fullest extent permitted by applicable law, (ii)
as to such Person or circumstance or in such jurisdiction, such provision shall
be reformed to be valid and enforceable to the fullest extent permitted by
applicable law, and (iii) the application of such provision to other Persons or
circumstances or in other jurisdictions shall not be affected thereby.
10.    Successors; Binding Effect. Each Indemnifying Party will require any
successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization or otherwise) to all or substantially all of the business and
assets of such Indemnifying Party, by agreement in form and substance
satisfactory to the Investor and its counsel, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that such
Indemnifying Party would be required to perform if no such succession had taken
place. This Agreement shall be binding upon and inure to the benefit of each
party hereto and its successors and permitted assigns, and each other
Indemnitee, but neither this Agreement nor any right, interest or obligation
hereunder shall be assigned, whether by operation of law or otherwise, by the
Company without the prior written consent of the Investor. The Investor may
assign, without the prior consent of the Company, its rights, interests and
obligations hereunder to any transferee of shares of the Company’s capital stock
held by the Investor or any transferee of Investor.


13

--------------------------------------------------------------------------------




11.    Miscellaneous. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. This Agreement is not intended to confer any right or remedy
hereunder upon any Person other than (i) each of the parties hereto and their
respective successors and permitted assigns and (ii) each other Indemnitee, all
of whom are intended to be third party beneficiaries thereof. All agreements and
obligations of the parties contained herein shall continue during the period an
Indemnitee is an Indemnitee for purposes of this Agreement and shall continue
thereafter with respect to any possible Claims based on the fact that the
Indemnitee was an Investor Party, an Affiliate of an Investor Party (other than
the Company Group), the successor and/or assignee of an Investor Party, an
Investor Party’s or its Affiliates’ (including the Company Entities’) director,
officer, manager, partner, member, employee, agent, advisor, consultant,
representative, a Controlling Person of an Investor Party or one of its
Affiliates or of their partners, members and Controlling Persons, or a director,
officer or manager of any member of the Company Group. No amendment,
modification, supplement or discharge of this Agreement, and no waiver hereunder
shall be valid and binding unless set forth in writing and duly executed by the
party or other Indemnitee against whom enforcement of the amendment,
modification, supplement or discharge is sought. Neither the waiver by any of
the parties hereto or any other Indemnitee of a breach of or a default under any
of the provisions of this Agreement, nor the failure by any party hereto or any
other Indemnitee on one or more occasions, to enforce any of the provisions of
this Agreement or to exercise any right, powers or privilege hereunder, shall be
construed as a waiver of any other breach or default of a similar nature, or as
a waiver of any provisions hereof, or any rights, powers or privileges
hereunder. Subject to Section 2(d) hereof, the rights, indemnities and remedies
herein provided are cumulative and are not exclusive of any rights, indemnities
or remedies that any party or other Indemnitee may otherwise have by contract,
at law or in equity or otherwise. This Agreement may be executed in several
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Whenever the words
“include,” “includes” or “including” are used in this Agreement they shall be
deemed to be followed by the words “without limitation.” Words used in this
Agreement in the singular, where context so permits, shall be deemed to include
the plural and vice versa. The definitions of words in the plural in this
Agreement shall apply to such words when used in the singular, where context so
permits, and vice versa.
12.    Entire Agreement. This Agreement, together with the Company Director
Indemnities, the Investor Indemnification Agreements and the other agreements
and organizational documents referred to herein, sets forth the entire
understanding of the parties hereto with respect to the subject matter hereof.
There are no agreements, representations, warranties, covenants or
understandings with respect to the subject matter hereof other than those set
forth or referred to herein with respect to the subject matter hereof. This
Agreement supersedes all other prior agreements and understandings between the
parties with respect to such subject matter, including the Indemnification
Agreement, dated as of June 8, 2015, between Transphorm OpCo and Kohlberg Kravis
Roberts & Co., L.P.
13.    Information. The Company hereby consents to the Investor Directors
sharing any information such Investor Directors receive from any member of the
Company Group with officers, directors, partners, consultants, advisors,
members, managers, employees and representatives of the Investor and its
Affiliates (other than other portfolio companies) (collectively, the “Permitted
Recipients”) and to the internal use by the Investor and Permitted Recipients of
any information received from any member of the Company Group; provided,


14

--------------------------------------------------------------------------------




however, that the Investor maintains adequate procedures to prevent such
information from being (i) disclosed to any Person that is not a Permitted
Recipient or (ii) used in connection with the purchase or sale of securities of
the Company in violation of applicable law.


15

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement by
their authorized representatives as of the date first above written.
KKR PHORM INVESTORS L.P.
 
 
 
 
 
 
By:
its General Partner
 
KKR Phorm Investors GP LLC
 
 
By:
/s/ Joan Lacagnina
 
Name:
Joan Lacagnina
 
Title:
Vice President, Finance



Indemnification Agreement – Signature Page    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement by
their authorized representatives as of the date first above 'written.
TRANSPHORM, INC.
 
 
 
 
 
 
By:
/s/ Mario Rivas
 
Name:
Mario Rivas
 
Title:
Chief Executive Officer



Indemnification Agreement – Signature Page    